      Case: 4:21-cv-00726-DDN Doc. #: 1 Filed: 06/18/21 Page: 1 of 12 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

SHAWN KLAAS,                                          )
                                                      )
         Plaintiff,                                   )
                                                      )      Cause No.:
vs.                                                   )
                                                      )
AMERICARE SYSTEMS, INC.,                              )
    Serve:                                            )
    CT Corporation Systems                            )      JURY TRIAL DEMANDED
    120 South Central Avenue                          )
    Clayton, MO 63105                                 )
                                                      )
         And,                                         )
                                                      )
ST. CHARLES ASSISTED LIVING, LLC                      )
      Serve:                                          )
      CT Corporation Systems                          )
      120 South Central Avenue                        )
      Clayton, MO 63105                               )
                                                      )
         Defendant.                                   )

                                 PLAINTIFF’S COMPLAINT

         COMES NOW, Plaintiff Shawn Klaas, (hereinafter “Plaintiff”) by and through his

attorneys, and for his Complaint, against Defendant Americare Systems, Inc. (“ASI”) and

Defendant St. Charles Assisted Living, LLC (“SCAL”) states the following:

                                     NATURE OF THE ACTION

         1.     Count I of this Complaint is authorized and instituted under the Missouri Human

Rights Act (MHRA), Chapter 213 of the Missouri Revised Statutes. Count II of this Complaint

is authorized and instituted under 42 U.S.C. § 2000e, et seq., of Title VII of the Civil Rights Act

of 1964, as amended. Count III of this First Amended Complaint is authorized and instituted




                                                 1
   Case: 4:21-cv-00726-DDN Doc. #: 1 Filed: 06/18/21 Page: 2 of 12 PageID #: 2




under Title I of the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. § 12101, et

seq.

                                             THE PARTIES

       2.      Plaintiff, Shawn Klaas is an individual who is and was at all times herein after

mentioned, a resident of the State of Missouri.

       3.      Defendant Americare Systems, Inc.(“ASI”) is a Missouri domestic corporation

whose headquarters is in Sikeston, Missouri.

       4.      Defendant St. Charles Assisted Living, LLC (“SCAL”) is a liability company that

at all relevant times herein conducted business within Saint Charles County, Missouri.



                                JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims brought under federal law pursuant to

28 U.S.C. §§ 1331 and 1343.

       6.      This Court also has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to Title 28, United States Code, Section 1367.

       7.      This Court also has jurisdiction over Plaintiff’ claims for declaratory and

injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

       8.      Venue over Plaintiff’ claims is proper in the Eastern District of Missouri because

Defendants reside in the Eastern District of Missouri within the meaning of 28 U.S.C. § 1391

and because the events, acts, and omissions giving rise to Plaintiff’s claims occurred in the

Eastern District of Missouri.




                                                  2
  Case: 4:21-cv-00726-DDN Doc. #: 1 Filed: 06/18/21 Page: 3 of 12 PageID #: 3




        9.     Plaintiff timely filed a charge of discrimination against each defendant on or

about September 23, 2020 with the Missouri Commission on Human Rights (“MCHR”) which

were dually filed with the Equal Employment Opportunity Commission (“EEOC”).

        10.    Plaintiff was issued a Notice of Right to Sue from the MCHR on March 22, 2021

for each defendant.

        11.    Plaintiff was issued a Notice of Right to Sue from the EEOC on or about April 1.

2021.

                            FACTS COMMON TO ALL COUNTS

        12.    Plaintiff restates and incorporates as though fully stated herein, all previous and

subsequent paragraphs of his Complaint.

        13.    Americare Systems, Inc. (“ASI”) owns and operates numerous assisted living

facilities throughout the Midwest.

        14.    Plaintiff began working for Americare Systems approximately three years ago at

their location in Troy, Missouri, known as Sugar Creek Assisted Living.

        15.    Plaintiff left Americare after approximately one year.

        16.    Plaintiff returned to work for Americare Systems in July of 2019 as a Level I Med

Aid at their Chestnut Glen Senior Living facility in Saint Peters, Missouri, which was operated

by their subsidiary St. Charles Assisted Living, LLC.

        17.    Plaintiff was paid through SCAL, however he reported to managers in the ASI

corporate office including ASI’s Regional Operations Director Cody and ASI’s Vice President of

Assisted Living Division Michael Hammond.

        18.    ASI Vice President James E. Reiker is also the manager of SCAL and has acted as

authorizing agent for both companies for filings submitted to the Missouri Secretary of State.

                                                 3
   Case: 4:21-cv-00726-DDN Doc. #: 1 Filed: 06/18/21 Page: 4 of 12 PageID #: 4




       19.       Defendants ASI and SCAL share the same management.

       20.       Defendants ASI and SCAL share common ownership.

       21.       Defendants ASI and SCAL had interrelated operations, common management,

centralized control of labor relationship and common ownership at all times relevant herein.

       22.       Defendants ASI and SCAL exercised control over Plaintiff as a single employer

or in the alternative were the dual employers of Plaintiff.

       23.       Plaintiff was promoted to Program Manager after several months.

       24.       Plaintiff was recruited to be on the COVID Unit in early 2020.

       25.       Plaintiff’s tasks with the COVID Unit involved traveling to various ASI facilities

and designing and setting up cohort units for the treatment of those with COVID-19.

       26.       Plaintiff worked at numerous ASI facilities in his duties on the COVID Unit

including:

                 a. Chestnut Terrace II Memory Care Assisted Living,

                 b. Centennial Pointe Senior Living,

                 c. Adams Ponte Senior Living.

       27.       Plaintiff also acted as program manager at other facilities owned and operated by

ASI including:

                 a. Chestnut Terrace II Memory Care Assisted Living,

                 b. Centennial Pointe Senior Living,

                 c. Adams Ponte Senior Living.

       28.       Plaintiff was the trainer for the Deputy Staff Software for numerous facilities

owned and operated by ASI including:

                 a. Sugar Creek Senior Living,



                                                  4
   Case: 4:21-cv-00726-DDN Doc. #: 1 Filed: 06/18/21 Page: 5 of 12 PageID #: 5




                b. Mattis Point Senior Living,

                c. Centennial Senior Living,

                d. Chestnut Glen Senior Living,

                e. Spencer Place Senior Living,

                f. Adams Point Senior Living,

                g. Parkway Gardens Senior Living.

          29.   Plaintiff’s position on the COVID Unit paid approximately $5.00 per hour more

than his previous position and was a more desirable position for Plaintiff.

          30.   Plaintiff returned to the Chestnut Glen facility in July 2020.

          31.   The Administrator Colleen Hannibal and the Director of Nursing Tonya Whitman

treated Plaintiff differently after he returned, including avoiding Plaintiff and refusing to speak

with him, commonly referred to as the silent treatment.

          32.   Tonya yelled at Plaintiff because he checked on his patients which was part of his

duties.

          33.   Plaintiff attempted to discuss with them why they were treating him differently

and avoiding him, but they would not speak with him.

          34.   Plaintiff returned to the COVID Unit on or about July 20, 2020 where he worked

at the ASI Adams Point facility.

          35.   On or about August 3, 2020, Plaintiff was informed by ASI’s Regional Operations

Director Cody Williams that Williams was told by ASI’s Vice President of Assisted Living

Division Michael Hammond that Plaintiff could not be on the COVID Unit because he was

human immunodeficiency virus (“HIV”) positive.




                                                  5
  Case: 4:21-cv-00726-DDN Doc. #: 1 Filed: 06/18/21 Page: 6 of 12 PageID #: 6




       36.    Michael Hammond and other ASI and SCAL managers and employees discussed

Plaintiff’s assumed medical condition with other employees of ASI and SCAL.

       37.    Plaintiff does not have HIV.

       38.    Plaintiff is a homosexual male.

       39.    Defendants ASI and SCAL and their managers and employees regarded Plaintiff

as having the HIV impairment.

       40.    Defendants ASI and SCAL and their managers and employees regarded Plaintiff

as having the HIV impairment because he is a homosexual male.

       41.    Defendants ASI and SCAL and their managers and employees avoided Plaintiff

and gave him the silent treatment because they regarded him as having HIV and because he is a

gay man.

       42.    Defendants ASI and SCAL and their managers and employees removed Plaintiff

from his position with the COVID Unit because they regarded him as having HIV because they

regarded him as having HIV and because he is a gay man.

       43.    Defendants ASI and SCAL and their managers and employees segregated,

harassed and created a hostile working environment against Plaintiff because he is a homosexual

male and because they regarded him as having the HIV impairment.

       44.    Plaintiff became constructively discharged and resigned his position on or about

August 17, 2020 because it became apparent to him that management no longer supported him

and because his working conditions became intolerable due to the silent treatment from

managers.




                                                6
   Case: 4:21-cv-00726-DDN Doc. #: 1 Filed: 06/18/21 Page: 7 of 12 PageID #: 7




       45.       ASI’s Regional Operations Director Cody Williams told Plaintiff that he believed

ASI had treated Plaintiff unfairly and unlawfully and Williams wrote a statement condemning

ASI’s actions.




             COUNT I – VIOLATIONS OF THE MISSOURI HUMAN RIGHTS ACT

       46.       Plaintiff restates and incorporates as though fully stated herein, all previous and

subsequent paragraphs of his Complaint.

       47.       At all relevant times herein, Defendants ASI and SCAL were each an employer as

defined by the MHRA.

       48.       Plaintiff is a member of the class of people intended to be protected by the

Missouri Human Rights Act, including, section 213.010, et seq.

       49.       Defendants ASI and SCAL harassed Plaintiff, created a hostile working

environment against Plaintiff, discussed Plaintiff’s medical condition, changed Plaintiff’s

position, lowered Plaintiff’s wage and constructively discharged Plaintiff because Plaintiff is a

homosexual male and because they regarded him as having HIV.

       50.       Defendants ASI and SCAL limited, segregated, or classified Plaintiff in a way

which would deprive or tend to deprive him of employment opportunities or otherwise adversely

affect his status as an employee, because of his sex, and perceived disability.

       51.       The Defendant constructively discharged and discriminated against Plaintiff with

respect to his compensation, terms, conditions, or privileges of employment, because of his sex,

and perceived disability.

       52.       Plaintiff’s sex, and perceived disability were the motivating factor in Defendants’

discrimination and actions against Plaintiff.

                                                   7
   Case: 4:21-cv-00726-DDN Doc. #: 1 Filed: 06/18/21 Page: 8 of 12 PageID #: 8




        53.     Plaintiff has suffered financial loss including but not limited to lost wages and

benefits, incurred attorney fees and costs, decreased business opportunities, emotional pain,

suffering, inconvenience, loss of enjoyment of life as a result of the actions of the Defendant.

        54.     The Defendant’s articulated reasons for its actions were pretexts for unlawful

actions.

        55.     The Defendant’s conduct was outrageous because of the Defendant’s evil motive

or reckless indifference to the Plaintiff’s rights.

        56.     The Defendant’s actions were intentional, willful, knowing, wanton and

malicious, and in flagrant disregard for the rights of Plaintiff, and entitle Plaintiff to an award of

punitive damages.

        WHEREFORE, the Plaintiff Shawn Klaas pray this court after a trial by jury, for which

a jury is hereby demanded, to find that Defendant Americare Systems, Inc. (“ASI”) and

Defendant St. Charles Assisted Living, LLC have violated the rights of the Plaintiff as set forth

above; That a Judgment be entered ordering Defendant Americare Systems, Inc. (“ASI”) and

Defendant St. Charles Assisted Living, LLC to make Plaintiff whole for the loss of income he

has suffered as a result of the unlawful acts of discrimination, and retaliation, including back pay

from the time of the unlawful discrimination, and retaliation with interest thereon and fringe

benefits, front pay, compensatory damages, damages for past and future mental anguish,

inconvenience, loss quality of life, and pain and suffering, to reinstate Plaintiff or in the

alternative award front pay, to award punitive damages in the maximum amount allowed by law,

and other affirmative relief necessary to eradicate the effects of Defendant’s unlawful

employment practices, in an amount to be determined at trial, in excess of $75,000.00; Allow




                                                      8
   Case: 4:21-cv-00726-DDN Doc. #: 1 Filed: 06/18/21 Page: 9 of 12 PageID #: 9




Plaintiff the costs of this action, including reasonable attorney fees and expenses incurred; Grant

such additional and affirmative relief as the Court may deem just and proper.



 COUNT II – VIOLATIONS UNDER TITLE VII OF 42 U.S.C SECTION 2000E OF THE
                       CIVIL RIGHTS ACT OF 1964

         57.   Plaintiff restates and incorporates as though fully stated herein, all previous and

subsequent paragraphs of his Complaint.

         58.   The Defendants ASI and SCAL are each an employer as defined by 42 U.S.C. §

2000e.

         59.   Plaintiff is a member of the class of people intended to be protected under 42

U.S.C. § 2000e, et seq., of Title VII of the Civil Rights Act of 1964, as amended.

         60.   Defendants ASI and SCAL intentionally engaged in unlawful employment

practices in violation of 42 U.S.C. § 2000e, et seq., of Title VII of the Civil Rights Act of 1964,

as amended, by practices including but not limited to the following:

               a. harassing Plaintiff,

               b. creating a hostile working environment against Plaintiff,

               c. discussing Plaintiff’s medical condition,

               d. changing Plaintiff’s position,

               e. lowering Plaintiff’s wage,

               f. constructively discharging Plaintiff.

         61.   The actions of Defendants ASI and SCAL were motivated by Plaintiff’s sex.

         62.   As a direct and proximate result of these unlawful employment practices, Plaintiff

has suffered losses of wages, benefits, experience, and career advancement and also have

suffered mental anguish and humiliation and incurred attorney fees.

                                                   9
 Case: 4:21-cv-00726-DDN Doc. #: 1 Filed: 06/18/21 Page: 10 of 12 PageID #: 10




       63.     Because of these damages, Plaintiff is entitled to such affirmative relief as may be

appropriate, including but not limited to reinstatement, lost wages, and benefits in accordance

with the provisions of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-5(g).

       WHEREFORE, the Plaintiff Shawn Klaas pray this court after a trial by jury, for which

a jury is hereby demanded, to find that Defendant Americare Systems, Inc. (“ASI”) and

Defendant St. Charles Assisted Living, LLC have violated the rights of the Plaintiff as set forth

above; That a Judgment be entered ordering Defendant Americare Systems, Inc. (“ASI”) and

Defendant St. Charles Assisted Living, LLC to make Plaintiff whole for the loss of income he

has suffered as a result of the unlawful acts of discrimination, and retaliation, including back pay

from the time of the unlawful discrimination, and retaliation with interest thereon and fringe

benefits, front pay, compensatory damages, damages for past and future mental anguish,

inconvenience, loss quality of life, and pain and suffering, to reinstate Plaintiff or in the

alternative award front pay, to award punitive damages in the maximum amount allowed by law,

and other affirmative relief necessary to eradicate the effects of Defendant’s unlawful

employment practices, in an amount to be determined at trial, in excess of $75,000.00; Allow

Plaintiff the costs of this action, including reasonable attorney fees and expenses incurred; Grant

such additional and affirmative relief as the Court may deem just and proper.



      COUNT III -- VIOLATIONS UNDER TITLE I OF THE AMERICANS WITH
                   DISABILITIES ACT OF 1990 – 42 U.S.C. 12101

       64.     Plaintiff restates and incorporates as though fully stated herein, all previous and

subsequent paragraphs of her First Amended Complaint.

       65.     At all relevant times herein, the Defendants ASI and SCAL was an employer as

defined by the Americans with Disabilities Act of 1990, as amended.

                                                  10
 Case: 4:21-cv-00726-DDN Doc. #: 1 Filed: 06/18/21 Page: 11 of 12 PageID #: 11




       66.     Defendants ASI and SCAL regarded Plaintiff as being disabled as defined under

the Americans with Disabilities Act of 1990.

       67.     Plaintiff is a member of the class of people intended to be protected by the

Americans with Disabilities Act of 1990, as amended.

       68.     Defendants ASI and SCAL intentionally engaged in unlawful employment

practices in violation of 42 U.S.C. § 12101, et seq., of Title I of the Americans with Disabilities

Act of 1990, as amended, by practices including but not limited to the following:

               a. harassing Plaintiff,

               b. creating a hostile working environment against Plaintiff,

               c. discussing Plaintiff’s medical condition,

               d. changing Plaintiff’s position,

               e. lowering Plaintiff’s wage,

               f. constructively discharging Plaintiff.

       69.     As a direct and proximate result of these unlawful employment practices, Plaintiff

has suffered losses of wages, benefits, experience, and career advancement, incurred attorney

fees and also have suffered mental anguish and humiliation.

      92.     Because of these damages, Plaintiff is entitled to such affirmative relief as may be

appropriate, including but not limited to reinstatement, lost wages, and benefits in accordance

with the provisions of Title I of the Americans with Disabilities Act of 1990, as amended, 42

U.S.C. § 12101, et seq.

       WHEREFORE, the Plaintiff Shawn Klaas pray this court after a trial by jury, for which

a jury is hereby demanded, to find that Defendant Americare Systems, Inc. (“ASI”) and

Defendant St. Charles Assisted Living, LLC have violated the rights of the Plaintiff as set forth



                                                 11
 Case: 4:21-cv-00726-DDN Doc. #: 1 Filed: 06/18/21 Page: 12 of 12 PageID #: 12




above; That a Judgment be entered ordering Defendant Americare Systems, Inc. (“ASI”) and

Defendant St. Charles Assisted Living, LLC to make Plaintiff whole for the loss of income he

has suffered as a result of the unlawful acts of discrimination, and retaliation, including back pay

from the time of the unlawful discrimination, and retaliation with interest thereon and fringe

benefits, front pay, compensatory damages, damages for past and future mental anguish,

inconvenience, loss quality of life, and pain and suffering, to reinstate Plaintiff or in the

alternative award front pay, to award punitive damages in the maximum amount allowed by law,

and other affirmative relief necessary to eradicate the effects of Defendant’s unlawful

employment practices, in an amount to be determined at trial, in excess of $75,000.00; Allow

Plaintiff the costs of this action, including reasonable attorney fees and expenses incurred; Grant

such additional and affirmative relief as the Court may deem just and proper.


                                     DEMAND FOR A JURY TRIAL

       Plaintiff, through counsel, respectfully requests a trial by jury on all issues.




                                               Respectfully submitted,
                                               KASPER LAW FIRM, LLC
                                               By: /s/ Kevin Kasper
                                               Kevin J. Kasper, #52171
                                               Ryan P. Schellert, #56710
                                               3930 Old Hwy 94 South - Suite 108
                                               St. Charles, MO 63304
                                               Ph: 636-922-7100
                                               Fax: 866-303-2874
                                               Email: KevinKasper@KasperLawFirm.net
                                               Email: RyanSchellert@KasperLawFirm.net

                                               ATTORNEYS FOR PLAINTIFF




                                                  12
